Order entered October 10, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-01259-CV

            ALLIANCE ROYALTIES, INC. AND ROYALTIES, LLC, Appellants

                                                V.

                   VENTOS ENTITIES AND DLNGR NR LLC, Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-02930-E

                                            ORDER
       The Court has before it the parties’ October 7, 2016 joint motion to abate this appeal

pursuant to Texas Rule of Appellate Procedure 42.1(a)(2)(C). In the motion, the parties state

they have reached a settlement agreement and the “definitive settlement documents” must be

completed and executed by October 28, 2016, after which the parties will request release of

funds interpleaded into the trial court to the settling parties and then request a dismissal of this

appeal. The parties request we abate the case until December 15, 2016 to “accomplish this

process.”

       Submission of this appeal was previously postponed at the request of appellants. It is

currently set for submission on briefs on November 15, 2016, eighteen days after the parties’

own deadline for completing and executing the settlement documents.                   Given these
circumstances, we DENY appellants’ joint motion to abate the appeal without prejudice to the

parties seeking relief in the future if they are unable to complete the settlement process by the

date of submission.




                                                    /s/    ROBERT M. FILLMORE
                                                           PRESIDING JUSTICE